Sufficient data having been presented to the court in the stipulation of counsel and the annexed exhibits, the court could have disposed of the entire case without a reference. We believe that the shares with respect to which the court has ordered a reference should be allocated in accordance with the formula of the trustee (or should be allocated to principal). Accordingly, the order is modified by eliminating the reference and remitting to Special Term to allocate the shares in accordance with the formula of the trustee. In all other respects the order is affirmed, with costs payable out of the estate. Settle order on notice. Concur — Peck, P. J., Botein, Rabin, McNally and Bastow, JJ.